LATTIMORE, J.
The application for leave to file second motion for rehearing will be denied. The only matter attempted to be raised, viz., that the trial court erred in not charging on circumstantial evidence, was discussed in the original opinion, and, when the matter was up for rehearing, it was then thought that said proposition did not present a suggestion of error on the part of the learned trial judge. Appellant testified positively to his presence at the time of the homicide,, but averred that the fatal blow was struck by Burl Kemp. All the facts and circumstances in evidence by the other state witnesses, as well as by the accomplice Kemp, made plain the proposition that, not only was appellant present, but participated in the killing and in the removal and secretion of the body, etc.
The leave prayed for will be denied.